Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/884216 
    
        
            
                                
            
        
    

Parent Data16884216, filed 05/27/2020 is a continuation of 15845739, filed 12/18/2017 ,now U.S. Patent #10671646 15845739 Claims Priority from Provisional Application 62438362, filed 12/22/2016

1.	Claims presented for examination: 1

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/27/2020, 04/14/2020 and 10/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of prior U.S. Patent No. 10/671,646 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions deal with same subject matter with different claim language variants; however, the scope of the 

	16/884,216						10/671,646 B2
1.  A method for matching data records obtained from disparate data stores, comprising:

1.  A method for matching data records obtained from disparate data stores, 
comprising:
a) identifying a plurality of overlapping data fields existing in both a first data set of data records and a second data set of data records; 
 a) identifying a plurality of overlapping data fields existing in both a first data set of data records and a second data set of data records;  

b) identifying, from the plurality of overlapping data fields, a plurality of identifier data fields containing uniquely identifying information and a plurality of remaining data fields of the plurality of overlapping data fields not containing uniquely identifying information;
b) identifying, from the plurality of overlapping data fields, a plurality of identifier data fields containing uniquely identifying information and a plurality of remaining data fields of the plurality of overlapping data fields 
not containing uniquely identifying information;
c) determining at least one identifier field of the plurality of identifier data fields and at least one remaining field of the plurality of remaining data fields for merging;
c) determining at least one identifier field of the plurality of identifier data fields and at least one remaining field of the plurality of remaining data fields for merging;  

d) merging, by processing circuitry using the at least one identifier field and the at least one remaining field, the first data set with the second data set to identify a plurality of data record matches;  
e) determining, by the processing circuitry, whether the plurality of data record matches comprises a plurality of potential data matches involving at least one same data record of one or  more of the first data set and the second data set;
e) determining, by the processing circuitry, whether the plurality of data record matches comprises a plurality of potential data matches involving at least one same data record of one of the first data set and the second data set;  
f) responsive to determining the plurality of potential data matches, calculating, by the processing circuitry, for each potential match of the plurality of potential data matches, difference between one or more shared data fields of the plurality of shared data fields; and selecting, by the processing a best match based upon the calculated differences
f) responsive to determining the plurality of potential data matches, calculating, by the 
processing circuitry, for each potential match of the plurality of potential data matches, differences between one or more shared data fields of the plurality of shared data fields, and selecting, by the processing circuitry, a best match based upon the calculated differences;  
g) identifying, by the processing circuitry, each matched data record of the first data set and the second data set as ineligible for further matching; and
g) identifying, by the processing circuitry, each matched data record of the first data set and the second data set as ineligible for further matching; and 
marked as ineligible for further matching and unused of the plurality of identifier data fields remain, identifying, by the processing circuitry, at least one of i) a different one or more fields of the plurality of identifier data fields and ii) a different one or more fields of the plurality of remaining data fields for use in merging, by the processing circuitry, data records of the first data set and data records of the second set marked as ineligible for further marching; and repeating steps (d) through (g).
h) while at least one data record of the first data set and the second data set is not identified as ineligible for further matching and unused fields of the plurality of identifier data fields remain, identifying, by the processing circuitry, at least one of i) a different one or more fields of the plurality of identifier data fields and ii) a different one or more fields of the plurality of remaining data fields for use in merging, by the processing circuitry, data records of the first data set and data records of the second data set not 
identified as ineligible for further matching, and repeating steps (d) through 
(g).



Allowable Subject Matter
4.	Claim 1 will be allowed when applicant has overcome the Obviousness Double Patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, cited reference(s) Tolvanen fails to disclose the claim language and per argument filed on the patent case which included similar claim “a) identifying a plurality of overlapping data fields existing in both a first data set of data records and a second data set of data records; b) identifying, from the plurality of overlapping data fields, a plurality of identifier data fields containing uniquely identifying information and a plurality of remaining data fields of .

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154